Citation Nr: 1134392	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  06-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for arthritis of the back, shoulders and neck, to include as secondary to service-connected diabetes mellitus.

2. Entitlement to service connection for a back disability, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, wherein the RO denied entitlement to arthritis of the entire body and a back condition, both claimed as secondary to service-connected diabetes mellitus.  The Veteran timely appealed the rating action to the Board.

In July 2007, the Veteran testified at a hearing before the undersigned at his local RO.  The hearing transcript is of record.  

The Board remanded this appeal in October 2007, January 2009, and October 2009.  



FINDINGS OF FACT

1.  The Veteran is service connected for diabetes mellitus, Type II. 

2.  The Veteran has back, shoulder, and neck arthritis that are aggravated by service connected diabetes mellitus.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the back, shoulders and neck are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.310 (2006 & 2010).

2.  The criteria for service connection for a back disability are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

As the Board is granting the claims for service connection, the claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be established on a presumptive basis for certain disabilities, including degenerative joint disease, that were either initially manifested to a compensable degree within one year following service; or were manifested in service and at any time thereafter.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA amended 38 C.F.R. § 3.310 during the course of this appeal, effective from October 10, 2006, to incorporate explicitly the holding in Allen.  71 Fed. Reg. 52,744-52,747 (2006) (codified at 38 C.F.R. § 3.310 (2010)).  This amendment, however, placed additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of establishing a baseline level of disability for the nonservice- connected condition prior to the aggravation.  

In this case, the Veteran applied for service connection in April 2005, prior to the effective date of the amendment.

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim.  If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The Federal Circuit has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The Board is applying the old version of 38 C.F.R. § 3.310 because the revised regulation could have prohibited retroactive effects with its additional evidentiary burdens.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Evidence

Service treatment records, dated in January 1970, show a complaint of back ache during treatment for viral gastroententis.  They do not report complaints of, or treatment for, lumbar strain or arthritis type symptoms.  In his June 1970 medical history questionnaire, the Veteran denied having back trouble or any type of joint problem.  Similarly, his separation examination report did not show any joint or spinal disorder upon clinical examination.  

Private medical records, dated in June 2000, show the Veteran complaining of left lower back pain.  He was assessed as having left sided sciatica.  In February 2001, the Veteran reported low back pain in his left flank.  He vomited several times and the pain subsided.  He attributed his symptoms to a fall approximately two years ago.  He was assessed as having left flank pain.  

In a March 2001 follow-up visit, he stated that the back pain might have been associated with a kidney stone and reported that he was feeling much better.  However, the next month, the Veteran reported neck and low back pain and requested chiropractic care.  

Private medical records, dated in December 2002, show that the Veteran was diagnosed as having diabetes mellitus, Type II.

In March 2003, the Veteran complained that he could not move his neck.  MRI studies confirmed degenerative joint disease.  

In June 2003, the Veteran had low back pain.  He recalled leaning forward in a chair and feeling a popping sensation accompanied by an electrical shock starting in his upper lumbar spine.  He was assessed as having lumbar strain.  

In July 2004, the Veteran reported having low back pain following intensive house cleaning.  He denied any recent injury.  He was assessed as having lumbar strain and spasm.  

Private medical records, dated in February 2005, reflect that the Veteran complained of right shoulder pain.  The physician assessed that pain as secondary to osteoarthritis.  

C.C., M.D., wrote in an October 2005 letter that he believed the Veteran's degenerative joint disease was aggravated by diabetes mellitus. 

J.W., M.D., wrote in a February 2007 office note that he Veteran currently complained of back pain.  Dr. J.W. noted a history of Agent Orange exposure that was associated with the current diabetes condition.  He noted chronic back pain and diffuse osteoarthritis in addition to impingement syndrome of the shoulder.  He reviewed the April 2006 statement of the case.  He believed the Veteran had diffuse lumbar and cervical disc degeneration.  However, radiculopathy was not present.  He did not know if Type II diabetes was a direct cause of osteoarthritis.  He commented that the Veteran may be more susceptible to symptoms of arthritis because of his diabetes.  However, he did not believe the Veteran was more likely to have arthritis because of his diabetes.  

The Veteran testified at the July 2007 hearing that he developed low back pain sometime in 1999 or 2000.  Currently, he had intermittent low back pain in addition to shoulder, knee, and neck pain.  He could not maintain a correct posture due to his joint pain.  He experienced fatigue due to diabetes and was limited in his physical activities.  He did not have a positive family history for arthritis and the joint pain started after he developed diabetes.  

In November 2009, Dr. C.C. issued a letter stating that he had treated the Veteran for many years for diabetes, osteoarthritis, and degenerative disc disease.  He believed diabetes worsened the shoulder, neck, and foot pain.  He noted peripheral neuropathy of the left lower extremity necessitating anti-inflammatory treatment.  

H.W., M.D., wrote in a November 2009 letter that he believed diabetes aggravated the Veteran's current ankylosing spondylitis.  He noted that the Veteran's diabetes was uncontrolled.  He observed that such a condition decreased circulation, caused retracted arteriosclerotic disease throughout the body, and contributed to arthritides and back and neck problems. 

In December 2009, the Veteran was afforded a VA examination for diabetes.  He reported taking oral medications and dieting for treatment.  The examiner noted a cardiac history positive only for hypertension.  The Veteran also had occasional hypoglycemic reactions.  He denied symptoms of peripheral vascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, and gastrointestinal disorders.  However, he affirmed visual impairment and erectile dysfunction.  

Clinical examination did not show any diabetic skin abnormalities and neurological examination was normal except for a slightly weakened Achilles deep tendon reflex.  Cardiac findings were normal.  Lower extremities showed thin skin, absent hair, and dystrophic nails.  Extensive laboratory testing was performed.  The examiner diagnosed Type II diabetes.  He reported that kidney and neurologic diseases were absent.  He also diagnosed hyperopia and hypertension, but commented that they were not complications of diabetes.  

The Veteran was afforded a VA spine examination in December 2009.  He reported having stiffness and limited mobility due to back, neck, and shoulder pain.  

Clinical examination was remarkable for a stooped posture and kyphosis.  The examiner found ankylosis in the cervical and lumbar spine.  Muscles of thoracic and cervical spine were normal.  Motor, sensory, and reflex examinations of the upper and lower extremities were normal.  The only exception was hypoactive reflexes for the bilateral ankle jerk.  Cervical flexion was to 45 degrees.  Right and left lateral flexion were to 10 degrees.  Right and left lateral rotation were to 30 degrees.  Lumbar flexion was to 80 degrees.  Lumbar extension was to 10 degrees.  Both right and left lateral flexion and right and left rotation were to 20 degrees.  Bilateral shoulder forward flexion and abduction were limited to 140 degrees.   

Several X-rays studies were taken of the relevant joints.  They showed anklosing spondylitis of the thoracic spine, mild arthritis of the left hip, moderate arthritis of the right acromioclavicular joint, mild to moderate arthritis of the inferior glenohumeral joints, ankylosing spondylitis of the cervical spine with fusing C2 through C7, and suspicion of ankylosing spondylitis of the lumbar and sacroiliac joints.  

The examiner commented that the Veteran's current back, shoulder, and neck disability were less likely related to service connected diabetes.  He reviewed the opinions of Drs. C.C., J.W. and H.W.  He clarified that the Veteran had ankylosing spondylitis as opposed to diffuse idiopathic skeletal hyperostosis (DISH).  He commented that DISH was associated with diabetes while ankylosing spondylitis was not.  He concluded, therefore, that diabetes had not aggravated the ankylosing spondylitis.

Analysis  

There is no contention or evidence that the claimed disabilities were directly incurred in service.  The Veteran contends that his claimed disabilities are aggravated by service connected diabetes mellitus.  He has provided medical evidence in support of his claims.  

As the claim was filed in April 2005, the pre-amended version of 38 C.F.R. § 3.310 applies, and the Veteran is not subject to the evidentiary burdens introduced by the new regulations.  38 C.F.R. § 3.310 (2006).  

Private medical records confirm current arthritis or ankylosing spondylitis involving the shoulders, neck, and lumbar spine.  

The Veteran's private physicians appear to agree with the VA examiners that diabetes did not cause the arthritis or ankylosing spondylitis.  They have concluded; however, unlike the VA examiners, that diabetes mellitus aggravated the Veteran's musculoskeletal disorders.

The November 2009 VA examination yielded an opinion that diabetes mellitus did not aggravate the claimed disabilities.  While the examiner provided a comprehensible rationale for the conclusion that diabetes had not caused the claimed disabilities, it is less clear why the examiner found the arthritis could not have aggravated those conditions.

The Veteran also underwent VA examinations in May 2008 and March 2009.  However, the examiners did not provide opinions that considered an accurate history (the March 2009 examiner said there was no evidence the Veteran had diabetes), and did not clearly comment on aggravation or provide satisfactory reasons for the opinions provided.

Dr. H.H.'s statement lays out a clear explanation of the mechanism by which diabetes had aggravated the Veteran's claimed arthritis and ankylosing spondylitis.  As such, it is the most probative of the multiple opinions in this case.

Because the most probative evidence supports a finding of aggravation, the evidence is in favor of the claims.  Service connection for arthritis of the shoulders, back, and neck including ankylosing spondylitis of the back, is granted on a basis of aggravation by service connected diabetes mellitus.  38 C.F.R. § 3.310 (2006); Allen.  


ORDER

Service connection for arthritis of the back, shoulders and neck is granted.

Service connection for a back disability is granted.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


